MEMORANDUM **
Michael Dupre appeals the district court’s dismissal for failure to exhaust of his 28 U.S.C. § 2254 petition challenging the Montana State Parole Board’s denial of parole. We have jurisdiction under 28 U.S.C. § 2253. We review de novo, see Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and we agree with the parties that he exhausted his federal claims by presenting them to the Montana State Supreme Court. Accordingly, we reverse and remand for further proceedings.1
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. In light of this disposition we do not reach appellant’s additional claims, which were not certified on appeal.